Updated Reconciliation of Consolidated Operating Income excluding Advertising Solutions Segment AT&T Inc. Dollars in millions Three Months Ended Unaudited 6/30/10 9/30/10 12/31/10 3/31/11 6/30/11 9/30/11 12/31/11 3/31/12 6/30/12 Operating Revenues - reported $ less: Advertising Solutions Operating Revenues - without Ad Solutions Year-over-year growth - reported % -0.3 % Year-over-year growth - without Ad Solutions % Operating Expenses Cost of services and sales (exclusive of depreciation and amortization shown separately below) - reported less: Advertising Solutions Cost of services and sales (exclusive of depreciation and amortization shown separately below) - without Ad Solutions Selling, general and administrative - reported less: Advertising Solutions 96 Selling, general and administrative - without Ad Solutions Impairment of intangible assets - reported - - 85 - less: Advertising Solutions - Impairment of intangible assets - without Ad Solutions - - 85 - Depreciation and amortization - reported less: Advertising Solutions 94 85 77 29 Depreciation and amortization - without Ad Solutions Total Operating Expenses - reported less: Advertising Solutions Total Operating Expenses - without Ad Solutions Operating Income (Loss) - reported $ ) $ $ less: Advertising Solutions ) 50 Operating Income (Loss) - without Ad Solutions ) Operating Income margin - reported % -27.7 % % % Operating Income margin - without Ad Solutions % -19.6 % % % Advertising Solutions Segment - as previously reported Three Months Ended 6/30/10 9/30/10 12/31/10 3/31/11 6/30/11 9/30/11 12/31/11 3/31/12 6/30/12 Segment Operating Revenues $ Segment Operating Expenses Operations and Support Impairment of Intangible Assets - Depreciation and amortization 94 85 77 29 Total Segment Operating Expenses Segment Income $ )
